Name: Commission Regulation (EC) NoÃ 497/2008 of 4Ã June 2008 opening and providing for the management of Community tariff quotas for certain fish and fishery products originating in Montenegro
 Type: Regulation
 Subject Matter: trade;  tariff policy;  fisheries;  foodstuff;  Europe;  international trade
 Date Published: nan

 5.6.2008 EN Official Journal of the European Union L 146/3 COMMISSION REGULATION (EC) No 497/2008 of 4 June 2008 opening and providing for the management of Community tariff quotas for certain fish and fishery products originating in Montenegro THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 140/2008 of 19 November 2007 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, and for applying the Interim Agreement between the European Community, of the one part, and the Republic of Montenegro, of the other part (1), and in particular Article 2 thereof, Whereas: (1) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part (the Stabilisation and Association Agreement), was signed in Luxembourg on 15 October 2007. The Stabilisation and Association Agreement is in the process of ratification. (2) On 15 October 2007 an Interim Agreement was concluded on trade and trade-related matters between the European Community, of the one part, and the Republic of Montenegro, of the other part (2) (Interim Agreement), which was approved by Council Decision 2007/855/EC of 15 October 2007 (3). The Interim Agreement provides for the early entry into force of the trade and trade-related provisions of the Stabilisation and Association Agreement. It enters into force on 1 January 2008. (3) The Interim Agreement and the Stabilisation and Association Agreement provide that certain fish and fishery products originating in Montenegro may be imported into the Community, within the limits of Community tariff quotas, at a reduced or a zero-rate customs duty. (4) The tariff quotas provided for in the Interim Agreement and in the Stabilisation and Association Agreement are annual and have been provided for an indeterminate period. It is necessary to open the Community tariff quotas for 2008 and following years and to provide for a common system for their management. (5) This common management should ensure that all Community importers have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas will be exhausted. In order to ensure the efficiency of the system, Member States should be authorised to draw from the quota volumes the necessary quantities corresponding to actual imports. Close cooperation between the Member States and the Commission is required and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly. For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, take place by electronic transmission. (6) The quotas opened by this Regulation should therefore be managed in accordance with the system for management of tariff preferences within tariff quotas designed to be used following the chronological order of dates of acceptance of customs declarations which is laid down in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (7) In accordance with the Stabilisation and Association Agreement and the Interim Agreement, the tariff quotas volumes for prepared or preserved sardines and for prepared or preserved anchovies should from 1 January of the fourth year following the entry into force of the Interim Agreement, be increased to 250 tonnes provided that at least 80 % of the total amount of the previous tariff quota has been used by 31 December of that year. The increased quotas volumes, if implemented, should continue to apply until the parties to the Stabilisation and Association Agreement and the Interim Agreement agree other arrangements. (8) As the Interim Agreement enters into force on 1 January 2008, this Regulation should apply from the same date and should remain in application after the entry into force of the Stabilisation and Association Agreement. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Fish and fishery products originating in Montenegro and listed in the Annex which are put into free circulation in the Community shall benefit from a reduced or a zero-rate of customs duty, at the levels and within the limits of the annual Community tariff quotas set out in the Annex. In order to benefit from these preferential rates, those products shall be accompanied by a proof of origin as provided for in Protocol 3 to the Interim Agreement with Montenegro or in Protocol 3 to the Stabilisation and Association Agreement with Montenegro. Article 2 1. The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. 2. Communications referring to the management of tariff quotas between the Member States and the Commission shall be effected, as far as possible, by electronic transmission. Article 3 1. The tariff quotas for prepared or preserved sardines and for prepared or preserved anchovies referred to in the Annex under order numbers 09.1524 and 09.1525 shall be increased to 250 tonnes from 1 January 2012 for 2012 and the following years. 2. The increase referred to in paragraph 1 may be applied only if at least 80 % of the tariff quotas volumes opened within the previous year have been used in the fourth year following the entry into force of the Interim Agreement. Article 4 The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2008. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 43, 19.2.2008, p. 1. (2) OJ L 345, 28.12.2007, p. 2. (3) OJ L 345, 28.12.2007, p. 1. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. FISH AND FISHERY PRODUCTS Order No CN code TARIC subdivision Description Annual tariff quota volume (in tonnes net weight) Rate of quota duty 09.1516 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Onchorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 20 tonnes Free 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 19 15 0304 19 17 ex 0304 19 19 30 ex 0304 19 91 10 0304 29 15 0304 29 17 ex 0304 29 19 30 ex 0304 99 21 11, 12, 20 ex 0305 10 00 10 ex 0305 30 90 50 0305 49 45 ex 0305 59 80 61 ex 0305 69 80 61 09.1518 0301 93 00 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 10 tonnes Free 0302 69 11 0303 79 11 ex 0304 19 19 20 ex 0304 19 91 20 ex 0304 29 19 20 ex 0304 99 21 16 ex 0305 10 00 20 ex 0305 30 90 60 ex 0305 49 80 30 ex 0305 59 80 63 ex 0305 69 80 63 09.1520 ex 0301 99 80 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 20 tonnes Free 0302 69 61 0303 79 71 ex 0304 19 39 80 ex 0304 19 99 77 ex 0304 29 99 50 ex 0304 99 99 20 ex 0305 10 00 30 ex 0305 30 90 70 ex 0305 49 80 40 ex 0305 59 80 65 ex 0305 69 80 65 09.1522 ex 0301 99 80 22 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption 20 tonnes Free 0302 69 94 ex 0303 77 00 10 ex 0304 19 39 85 ex 0304 19 99 79 ex 0304 29 99 60 ex 0304 99 99 70 ex 0305 10 00 40 ex 0305 30 90 80 ex 0305 49 80 50 ex 0305 59 80 67 ex 0305 69 80 67 09.1524 1604 13 11 Prepared or preserved sardines 200 tonnes (1) 6 % 1604 13 19 ex 1604 20 50 10, 19 09.1525 1604 16 00 Prepared or preserved anchovies 200 tonnes (1) 12,5 % 1604 20 40 (1) From the 1 January 2012 the tariff quota volumes for 2012 and the following years shall be increased to 250 tonnes provided that at least 80 % of the quota of the previous year has been used by 31 December of that year. The increased quota volume, if implemented, will continue to apply until such time as the parties will agree other arrangements.